Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                  r\ 4- U   n OA1K                   (202)479-3011
                                  October 5, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711
                                                            BSB&piN
        Re: James Garfield Broadnax                                   ~ ' ^'5
             v. Texas
              No. 14-9964                                   ^'n<m®M
              (Your No. WR-81,573-01)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                            Sincerely,


                                                           4-ifa
                                            Scott S. Harris, Clerk